MEMORANDUM **
Dora Isabel Romero Dearas, a native and citizen of Honduras, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s denial of her motion to reopen deportation proceedings conducted in absentia. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam), and the BIA’s factual findings for substantial evidence, Cordorir-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). We deny the petition.
Because it is undisputed that Romero Dearas’s counsel of record received notice of the deportation hearing, the BIA did not abuse its discretion in denying Romero Dearas’s motion to reopen. See Garcia, 222 F.3d at 1209.
We do not reach Romero Dearas’s claim of ineffective assistance of counsel because this petition was filed before she exhausted this claim before the BIA. See OntiverosLopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (“We ... require an alien who argues ineffective assistance of counsel to exhaust his administrative remedies by first presenting the issue to the BIA.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.